RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2878-12T1
NEW JERSEY DIVISION OF YOUTH
AND FAMILY SERVICES,1
                                       APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                              August 20, 2014
v.
                                         APPELLATE DIVISION
S.I.,

     Defendant-Appellant.
__________________________________

IN THE MATTER OF S.I., a minor.
__________________________________

         Submitted May 29, 2014 - Decided July 2, 2014


         Before   Judges     Sapp-Peterson,     Lihotz    and
         Maven.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Hudson County, Docket No. FN-09-270-12.

         Joseph E. Krakora, Public Defender, attorney
         for appellant (Erin L. Pinder, Designated
         Counsel, on the briefs).

         John J. Hoffman, Acting Attorney General,
         attorney   for   respondent   (Andrea  M.
         Silkowitz, Assistant Attorney General, of


1
     On June 29, 2012, the Department of Children and Families
was reorganized and the Division of Youth and Family Services
was renamed as the Division of Child Protection and Permanency.
L. 2012, c. 16, eff. June 29, 2012 (amending N.J.S.A. 9:3A-
10(b)).
              counsel;   Joyce   Calefati   Booth,                 Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law
              Guardian,   attorney   for minor (Olivia
              Belfatto Crisp, Assistant Deputy Public
              Defender, on the brief).

      The opinion of the court was delivered by

LIHOTZ, J.A.D.

      Defendant S.I. appeals from a Family Part order, entered

following     a   fact-finding      hearing,        which    determined       she    had

abused and neglected her minor grandchild for whom she was the

legal custodian.2         S.I. refused consent to allow the child to

undergo   a    mental     health   evaluation       because       she     believed   the

child was being "manipulative" and merely "acting out."                              The

Division of Youth and Family Services (the Division) executed an

emergency removal and sought a psychiatric evaluation to discern

whether   the     child    was    suicidal.     S.I.        challenges      the   trial

judge's factual findings, as well as her application of the law

to the facts.       Specifically, S.I. disputes: (1) the single act

of   withholding    her     consent     for   the    mental       health    evaluation

demonstrated      medical    neglect;     (2)   she     failed       to    exercise     a

minimum   degree     of    care    by   withholding         her   consent     for    the

2
     It is not clear how long the child was in S.I.'s                         care and
custody.   S.I. testified the child had been in her                           care for
twelve years. The Division's complaint stated an order                         granting
S.I. custody was entered three years earlier, but the                          document
is not included in the record.



                                          2                                    A-2878-12T1
evaluation; and (3) the child suffered or was at imminent risk

of suffering harm because she withheld her consent.

    We have considered the arguments advanced by the parties.

Although we find no fault with the Division's initial decision

to remove the child to effectuate a mental health evaluation, we

conclude   the      record   lacks    substantial        credible      evidence     that

S.I.'s conduct amounted to medical neglect or recklessly created

a substantial risk to the child's mental health or physical

safety.    N.J. Div. of Youth & Family Servs. v. A.L., 213 N.J. 1

(2013).         Accordingly,    we    reverse      the    finding      of   abuse       or

neglect.

    These facts are taken from the April 5, 2012 fact-finding

hearing.        During the hearing the State presented testimonial

evidence     from     two    Division     workers        and    admitted,       without

objection,      documents    evidencing      the   initial      referral     and      the

Division's investigation.            S.I. testified in her own behalf.3

    A school nurse contacted the Division after a note written

by S.I.'s then twelve-year-old grandchild was discovered, which

stated:    "I    want   to   kill     myself.      I     hate   my     life."       When

confronted, the child explained she wrote the note more than a

month earlier, but admitted being depressed.                         She stated she


3
     We note the child's parents                   attended      the    fact-finding
hearing, but did not testify.



                                         3                                      A-2878-12T1
"ha[d] no plan on how she's going to hurt herself."                           Further,

the child expressed fear of S.I., complaining her grandmother

hits her in the back "once per week."                     The child insisted she

did not want to return to S.I.'s care.

      A mobile crisis unit was contacted.                    The record states a

response    team    went    to   the     school,    but    does     not    include   the

results of the child's evaluation.

      The school's vice principal contacted S.I. asking her to

come to the school.          S.I. complied.        When told of the discovered

note, S.I. did not believe the child was suicidal or desired to

end her life.            The vice principal informed the Division S.I.

became     "extremely       upset"     after      the     child's     comments       were

disclosed and she "could not be calmed."                       S.I. insisted the

child    was    acting     out   after    being    punished.         She    repeatedly

denied the child's allegations of physical abuse, and suggested

the     child      was     merely      rebelling.           S.I.      declined       the

recommendation she take the child to the hospital for a mental

health evaluation.

      The vice principal advised the Division worker when he told

S.I. the child feared returning home, S.I. responded "She don't

want me.       I don't want her."         S.I. then left the school without

the child.       Subsequent calls by the vice principal to S.I. went




                                           4                                   A-2878-12T1
unanswered.    The school called the Division after S.I. left the

school.

    Division Special Response Unit (SPRU) worker Pedro Cereno

responded to the school.   He interviewed the child, who said she

disliked school because classmates bullied her, called her names

and made fun of her appearance.       The child complained S.I. yells

at her, which causes "feelings of depression" and "she would

rather be dead than go through these things."           Although the

child did not have a plan to harm herself, she feared returning

home as "she d[id] not feel safe."       Finally, the child expressed

she had limited contact with her parents.

    Following unanswered calls to S.I., Cereno traveled to her

home.     The child remained in the school building with another

SPRU worker.

    Cereno spoke to S.I. regarding the note found by school

officials and urged her to take the child to the hospital for a

psychiatric evaluation.    S.I. declined, stating the child was

being manipulative as "she ha[d] not gotten her way."            S.I.

explained the child was spoiled and accustomed to getting what

she wanted; however, S.I. had lost her job and the family could

no longer afford to spend money as before.        S.I. characterized

the child's conduct as reflective of her rebellion because she




                                  5                          A-2878-12T1
had "behavioral issues."              Finally, S.I. remarked she was being

treated for depression as a result of her own circumstances.

       S.I. vehemently denied the child's claims of physical abuse

and the use of corporal punishment.                   S.I.'s daughter, who also

lived    in    the   home,      confirmed       the   child     was    not    physically

abused.

       After Cereno again discussed the need to take the child to

the hospital, S.I. insisted it was unnecessary and stated she

refused       to   "play   into    [the       child's]     manipulation."           S.I.

additionally stated she did not want to go to the hospital for

fear her own depression might trigger an anxiety attack.

       Cereno explained if S.I. continued to refuse, the Division

would be required to remove the child to obtain the evaluation.

S.I. suggested the Division should "assume custody of the child

because she wasn't taking the child to the hospital."                             Cereno

also testified S.I. "remained adamant of the fact that if the

child didn't want to be in the home, that she was not going to

have    her    there."       Cereno     then     offered      to    provide    homemaker

services for the household, but S.I. responded:                       "Hell [n]o."

       S.I.    refused     to    sign   the     notice     of      emergency   removal.

Consequently, the Division effected a Dodd removal and assumed




                                            6                                   A-2878-12T1
the child's temporary care, custody, and supervision.4           The child

was   immediately   taken   to   Jersey   City   Medical    Center     for    a

psychological evaluation, where she "was screened, not deemed a

risk and . . . released."

      Sarah Overholser, the caseworker who assumed responsibility

for the case after the child was removed, also testified.                  She

stated the Division's investigation revealed the child's claims

of physical abuse by S.I. were "unfounded."5          The Division also

communicated   with   the   child's     parents,   who     expressed     they

maintained regular contact with her.




4
     "'A "Dodd removal" refers to the emergency removal of a
child from the home without a court order, pursuant to the Dodd
Act, which, as amended, is found at N.J.S.A. 9:6-8.21 to -8.82.
The Act was authored by former Senate President Frank J. "Pat"
Dodd in 1974.'" N.J. Div. of Youth & Family Servs. v. P.W.R.,
205 N.J. 17, 26 n.11 (2011) (quoting N.J. Div. of Youth & Family
Servs. v. N.S., 412 N.J. Super. 593, 609 n.2, (App. Div. 2010)).
5
     A "substantiated" finding is one where "the available
information, as evaluated by the child protective services
investigator, indicates by a preponderance of the evidence that
a child is an abused or neglected child as defined in N.J.A.C.
10:133-1.3 because the alleged child victim has been harmed or
placed at risk of harm by a parent or guardian." An
unsubstantiated finding, therefore, is one where the evidence is
insufficient to make such an evaluation.    This differs from an
"unfounded" finding, which is made when "[t]here is not a
preponderance of evidence that the alleged child victim was
harmed or placed at substantial risk of harm;" or "[t]here is
not a preponderance of evidence indicating that a parent or
guardian and child were involved." N.S., supra, 412 N.J. Super.
at 607 n.1 (alteration in original) (citation omitted).



                                    7                                A-2878-12T1
       S.I. testified regarding her meeting with school officials

and    her   interview       by    the   Division.       She     stated    the     vice

principal declined her requests to talk to the child when she

did not want to return home.                 S.I. asked what she should do and

what the school was going to do, but the vice principal just

"shrugged"; so she left.               She insisted the vice principal never

stated the child needed a psychiatric evaluation.

       In speaking with Cereno, S.I. related she lost her job and

"had   gotten      very    ill    with   depression"     and    "had    basically     a

breakdown."        S.I. explained her depression and anxiety caused

her    to    become       "mixed-up,"        "overwhelm[ed],"     and     unable     to

adequately explain her position or "get [] Cereno to understand"

her view of the child's behavioral concerns.                      S.I. stated the

child was "not being abused physically or any other way."                          S.I.

noted since her employment ended, she discovered the child's

"failing grades [and] horrible attitude toward her aunts."                         S.I.

started to address these issues with the child, who reacted by

"crying and ranting and raving."                    S.I. believed the child's

comments,     as   related        by   the   vice   principal,    showed    she     was

"acting out."

       S.I. professed she loved the child, denied stating she did

not want her, and insisted she wanted what was best for her.

She steadfastly asserted the child would "never have committed




                                             8                              A-2878-12T1
suicide."       Rather,    she    suggested      the    child   "was      being

vindictive" because a few days earlier             S.I. had forbade the

child from attending the local Boys and Girls Club until her

grades improved.     S.I. believed the child was "just a teenager

acting   out    because   she    was   failing    and   I   wanted     her    to

redirect."

    S.I. also related she feared going to the hospital because

of her own depression and anxiety.            She asserted her daughter

offered to take the child to the hospital, but Cereno would not

permit the aunt to accompany the child to the hospital.

    At the conclusion of the hearing, the judge entered her

oral opinion.     She found S.I. was "a very intelligent, obviously

well-educated woman" and recognized the difficulty associated

with being and raising a teenage girl.           However, she found S.I.

refused to take the child for a mental health assessment when

"[c]learly the child was in probable danger of having some kind

of a serious mental episode."          Addressing S.I.'s explanation of

the child's behavior, the judge commented:

            whether [the child's behavior] was just for
            attention or whether it was really serious,
            that's not [a decision] for the caregiver to
            make. . . .      [T]hat's for the experts.
            That's for the people in the Medical Center
            or wherever who will sit down and do mental
            testing on someone to make sure that they
            are not a danger to themselves.




                                       9                               A-2878-12T1
The judge related concerns for teenage suicide, the emotional

turmoil caused by bullying, and a young person's inability to

fully appreciate the consequences of his or her actions and the

possibility of change in the future, stating:

            [W]ould      she    have    done    it?      Nobody    knows
            that.

                 But as the caregiver, do you have the
            obligation to do everything that you can to
            make sure that this child will not harm
            herself? You bet you do.

      The judge determined S.I. "was obligated to take this child

for   a   medical      health   assessment       after    [she]    had        threatened

suicide   and    she    refused    to   do     so."      S.I.   received       specific

instructions regarding how to address the issue, but refused to

comply.         Accordingly,      the     judge       determined        the    Division

established by a preponderance of the evidence that the child

was "abused or neglected" and S.I.'s failure to act amounted to

medical neglect.

      After dispositional hearings, the child was placed in the

legal and physical custody of her father, and the litigation was

terminated.      S.I. filed this appeal.

      S.I. argues the trial judge erred in finding the Division

met its burden to show medical neglect by a preponderance of the

evidence as the judge's factual findings were not supported by

adequate,    substantial,       and     credible      evidence     in    the    record.




                                         10                                     A-2878-12T1
S.I. urges the findings of abuse or neglect cannot be sustained

solely because she disagreed with the Division's recommendation

that the child needed a mental health evaluation.                       Moreover, she

contends a single instance of allegedly blocking suggested care

does    not   rise       to   the   level   of     gross   negligence    or   reckless

disregard for the child's safety.

       Our standard of review on appeal is narrow.                       We defer to

the Family Part's findings of fact based on those findings.

N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605

(2007).       "[F]indings by the trial judge are considered binding

on appeal when supported by adequate, substantial and credible

evidence."      N.J. Div. of Youth & Family Servs. v. Z.P.R., 351

N.J. Super. 427, 433 (App. Div. 2002) (citing Rova Farms Resort,

Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

Deference      to    a    trial     court's      supported   factual     findings    is

warranted because the trial judge "has the opportunity to make

first-hand credibility judgments about the witnesses who appear

on the stand [and] . . . has a 'feel of the case' that can never

be realized by a review of the cold record."                    N.J. Div. of Youth

& Family Servs. v. E.P., 196 N.J. 88, 104 (2008).                       Nevertheless,

"[w]here the issue to be decided is an 'alleged error in the

trial     judge's        evaluation    of     the    underlying    facts      and   the

implications to be drawn therefrom,' we expand the scope of our




                                              11                              A-2878-12T1
review."       G.L.,   supra,   191    N.J.   at   605   (quoting    In    re

Guardianship of J.T., 269 N.J. Super. 172, 188-89 (App. Div.

1993)).    The trial judge's legal conclusions and the application

of those conclusions to the facts are subject to plenary review.

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

     The adjudication of abuse or neglect is governed by Title

9, which is designed to protect children who suffer serious

injury inflicted by other than accidental means.            G.S. v. Dep't

of Human Servs., 157 N.J. 161, 171 (1999) (citing N.J.S.A. 9:6-

8.8).     See also N.J.S.A. 9:6-8.21 to -8.73 (governing protection

of abused and neglected children).            "The statute in question

addresses harm to a child[.]"         A.L., supra, 213 N.J. at 8.           An

"abused or neglected child" is defined in N.J.S.A. 9:6-8.21(c)

as

            a child less than 18 years of age whose
            parent or guardian, as herein defined, . . .
            or a child whose physical, mental, or
            emotional condition has been impaired or is
            in imminent danger of becoming impaired as
            the result of the failure of his parent or
            guardian, as herein defined, to exercise a
            minimum degree of care . . . in supplying
            the child with adequate food, clothing,
            shelter, education, medical or surgical care
            though financially able to do so or though
            offered financial or other reasonable means
            to do so . . . .




                                      12                            A-2878-12T1
    Whether a parent or guardian has engaged in acts of abuse

or neglect is considered on a case-by-case basis and must be

"'analyzed in light of the dangers and risks associated with the

situation.'"    N.J. Dep't of Children & Families v. R.R., __ N.J.

Super. ____, ____ (App. Div. 2014) (slip op. at 7) (quoting

G.S., supra, 157 N.J. at 181-82).          Under the statutory standard,

"something more than ordinary negligence is required to hold the

actor liable."     G.S., supra, 157 N.J. at 178.              Proscribed is

"conduct   that   is    grossly    or     wantonly    negligent,    but     not

necessarily intentional."         Ibid.    The standard "implies that a

person   has   acted   with   reckless    disregard    for   the   safety    of

others."   Id. at 179.        However, whether a particular event is

mere negligence, as opposed to gross or wanton negligence, can

be difficult to determine.          See N.J. Div. of Youth & Family

Servs. v. T.B., 207 N.J. 294, 309 (2011).

    A court considering whether a parent or guardian's conduct

meets the statutory standard must analyze all facts, N.J. Div.

of Youth & Family Servs. v. V.T., 423 N.J. Super. 320, 329 (App.

Div. 2011), and decide whether the parent or guardian exercised

a minimum degree of care under the circumstances.              N.J. Div. of

Child Prot. & Permanency v. J.A., ___ N.J. Super. ___, ___ (App.

Div. 2014) (slip op. at 9).




                                     13                              A-2878-12T1
      During the fact-finding hearing, the State bears the burden

and must present proofs to establish abuse or neglect as defined

in the statute.        P.W.R., supra, 205 N.J. at 32; N.J.S.A. 9:6-

8.46(b).         Specifically,     the   State   must    "demonstrate           by     a

preponderance of the competent, material and relevant evidence

the probability of present or future harm" to the minor child.

N.J. Div. of Youth & Family Servs. v. S.S., 372 N.J. Super. 13,

24 (App. Div. 2004) (citation omitted), certif. denied, 182 N.J.

426 (2005).

      We    recognize       that     "the     elements      of        proof          are

synergistically related."          V.T., supra, 423 N.J. Super. at 329,

(citation    and    internal     quotation    marks     omitted).          In    this

regard, "[o]ne act may be substantial or the sum of many acts

may be substantial" to prove abuse or neglect.                        Id. at 320

(citation and internal quotation marks omitted).                  A court need

not wait until a child is actually harmed or neglected before it

can   act   to    address   parental      conduct   adverse      to    a   minor's

welfare.    N.J. Div. of Youth & Family Servs. v. V.M., 408 N.J.

Super. 222, 235-36 (App. Div.) (citing In re Guardianship of

D.M.H., 161 N.J. 365, 383 (1999)), certif. denied, 200 N.J. 505

(2009), cert. denied, ___ U.S. ___, 130 S. Ct. 3502, 177 L. Ed.

2d 1095 (2010).




                                         14                                A-2878-12T1
       "[N]on-intentional        conduct     is   sufficient    to   warrant       a

finding of abuse if injury to the child is demonstrated."                    S.S.,

supra, 372 N.J. Super. at 24 (citing G.S., supra, 157 N.J. at

175-82).       However, when "there is no evidence of actual harm,

. . . the statute requires a showing of 'imminent danger' or a

'substantial risk' of harm before a parent or guardian can be

found to have abused or neglected a child."                   A.L., supra, 213

N.J. at 8 (citing N.J.S.A. 9:6-8.21(c)).                   If an isolated act

"appears to be aberrational," labeling the parent a child abuser

may be inappropriate.            N.J. Div. of Youth & Family Servs. v.

K.A., 413 N.J. Super. 504, 512-13 (App. Div. 2010), certif.

dismissed, 208 N.J. 355 (2011).

       Guided by these principles we examine the facts in this

matter.    The issue presented is whether S.I.'s refusal to take

the    child     to    the   hospital      for    a   psychiatric    evaluation

constituted a failure to exercise a minimum degree of care,

recklessly creating "harm, or [the] substantial risk thereof[.]"

N.J.S.A. 9:6-8.21(c)(4)(b).          A teenager's expression tantamount

to    thoughts    of   suicide    should     never    be   ignored   by   adults.

However, the facts presented here are so limited we can only

conclude this evidence fails to prove the child was in "imminent

danger" or that a "substantial risk" of harm would result from




                                        15                                A-2878-12T1
S.I.'s refusal to seek immediate psychiatric review, which are

prerequisites to sustain a finding of abuse or neglect.

    The Division presented Cereno's report, which included the

school's reaction to finding the child's note on December 8,

2011.   The child admitted penning the note, sometime in October,

possibly six to eight weeks earlier.               The child stated she was

depressed, but also affirmed she had no plans on how to harm

herself.    In his discussion with the child, Cereno noted the

child related poor relationships with her family members and

alleged physical and verbal conflict with S.I.

    When confronted with the note stating the child "wanted to

kill herself," school and Division workers appropriately reacted

to determine the depth of the child's depression.                   The facts

show the child was upset, possibly distraught by her perceived

treatment by S.I., and she was also troubled by her classmates'

conduct,    a   longstanding    problem      the    school   was   purportedly

addressing.     But the record contains no evidence that describes

the child's behaviors when she was examined by the mobile crisis

unit or any recommendation by those responders after speaking

with the child.       The record also lacks evidence demonstrating

the effect of S.I.'s conduct.          The judge observed, mental health

concerns    attendant    to     the    behavior      identified    by    school

officials   are   a   subject   left   for    experts   to   determine.         At




                                       16                               A-2878-12T1
trial,    no   evidence    was     offered    assessing    the     level   of    risk

posed.     When S.I. refused to take the child to the hospital,

certainly at that time the child's safety was secured by the

intervention of school and Division officials.                   Acting as parens

patriae, the Division had the child examined.                    Therefore, even

though S.I. declined to take the child to the hospital because

she   disagreed       with        the   Division's        assessment       of     the

circumstances, she did not thwart efforts to obtain the desired

evaluation.      The Division later learned the hospital could not

identify any underlying medical or mental health conditions, and

did not recommend a course of necessary treatment, or diagnose a

risk requiring immediate care.

      There are additional undisputed facts not addressed in the

judge's    opinion,       which    support     S.I.'s     belief     the    child's

comments did not manifest urgent attention.                S.I.'s decision was

informed by her parental experience, from which she concluded

the   child     was     exhibiting      teenage    rebellion        after       being

disciplined for poor school performance.                   These include: S.I.

had raised the child for most of her life, without incident or

intervention     from     the     Division;    S.I.'s     recent     unemployment

caused her to more closely scrutinize the child's behaviors,

which she identified as more disrespectful as she entered her




                                        17                                  A-2878-12T1
teens;   and     S.I.    related       the        child's    previous    attempts       at

manipulation, when disciplined or denied what she wanted.

      S.I. also had demonstrated her care for the child's well-

being.      She detailed proactive efforts undertaken to curtail

peer bullying and implement protocols with teachers to aid the

child in the event of future incidents.                        S.I. also initiated

counseling for the child to assist with these concerns.

      Admittedly,       when    told    of        her   granddaughter's     interview

comments and the feelings she expressed in the uncovered note,

S.I. became upset, angered, and her statements suggest she felt

rejected.      We do not countenance S.I.'s lack of cooperation with

the   school     or     the    Division.            Her     decision    declining       to

immediately     seek     a    mental    health          evaluation     perhaps    was     a

mistake; however, it cannot be said to rise to the level of

gross or wanton negligence.

      We also cannot ignore S.I.'s view of her granddaughter's

behavior in part was justified by the Division's investigation,

which concluded the child's claims of physical abuse at the

hands of S.I. were unfounded, not merely unsubstantiated.                               The

child's claim of estrangement from her parents                          also was not

supported by the parents' statements.

      The trial judge did not reject S.I.'s testimony                             as not

credible.      Rather, she rejected S.I.'s view on the need for the




                                             18                                  A-2878-12T1
child's mental status examination based on a general concern for

teenage suicide and the emotional effects of bullying.                                    There is

no evidential support for the judge's finding that this child

"was in probable danger of having some kind of mental episode."

The    record     contains       no     expert         evidence        or    even     admissible

documentary       evidence       supporting           this    assertion.            Indeed,     the

record reflects only the judge's opinion, which cannot be used

to substantiate legal conclusions.                           "Judges at the trial and

appellate level cannot fill in missing information on their own

or take judicial notice of harm.                            Instead, the fact-sensitive

nature    of     abuse    and     neglect         cases,       turns        on    particularized

evidence."         A.L.      supra,        213    N.J.       at   28    (internal         citation

omitted).

       Examining       the    totality           of    the    facts     and        circumstances

facing    this     family,       we   cannot          conclude     S.I.'s         emotional     and

angry response to her granddaughter's comments was grossly or

wantonly negligent, made knowing that injury was likely or made

with    reckless       disregard       that       substantial          likelihood         of   harm

would     befall       the    child.             No        evidence     was       presented       to

demonstrate the child's physical, mental, or emotional condition

was    impaired    or     that    she      was        in   imminent     danger       of    harming

herself     as     a     result       of     S.I.'s          decision        to    decline      the

recommendation for an immediate evaluation.                                  Accordingly, the




                                                 19                                       A-2878-12T1
judge's conclusion to the contrary cannot withstand scrutiny and

the   underlying     evidence   is    insufficient      to    show   abuse    or

neglect.

      Our comments must not be misunderstood as questioning the

Division's precautionary response to assure the child received a

mental health evaluation.        When the SPRU worker was confronted

with the child's comments during her interview and her feelings

expressed in the uncovered note, along with S.I.'s refusal to

take the child straight to the hospital, the need to act was

manifest.    In fact, S.I.'s extreme emotional response prevented

her from offering a reasoned alternative course, leaving removal

as the only available option.         However, rather than resorting to

Title 9, the Division has extensive authority to assure children

are protected under the State's child welfare laws pursuant to

N.J.S.A.    30:4C-11   and    -12.     As    detailed    by    Chief   Justice

Rabner's opinion in A.L., these statutory provisions authorize

not only services, but as necessary, care and custody.                    A.L.,

supra, 213 N.J. at 30-34.        Every event requiring the Division's

intervention does not result from abuse or neglect.

      Moreover, our holding intends to underscore the need for

evidence to support a claim of abuse or neglect, as interpreted

by the Court in A.L.      This includes proof of actual harm or, in

the   absence   of   actual   harm,   "the   Division    was    obligated     to




                                      20                               A-2878-12T1
present competent evidence adequate to establish [the child was]

presently     in   imminent     danger    of     being   impaired      physically,

mentally or emotionally."         N.J. Div. of Child Prot. & Permanency

v. M.C., __ N.J. Super. ___, ___ (App. Div. 2014) (slip op. at

3) (citations omitted).         These essential proofs cannot merely be

based   on   the   Division's     view    that    the    parent   or    guardian's

decision on behalf of a child was ill-advised.                         Rather, the

Division must demonstrate harm or show the likelihood of an

imminent substantial risk of harm rising above mere negligence.

A.L. supra, 213 N.J. at 28; S.S., supra, 372 N.J. Super. at 24.

Such evidence is absent here.            Accordingly, S.I.'s demonstrated

failure to comply with the recommended psychiatric evaluation

was   not    proven   to   be   medical       neglect    under    N.J.S.A.     9:6-

8.21(c)(4).

      Reversed.




                                         21                                A-2878-12T1